


116 HR 7650 IH: Coronavirus Containment Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7650
IN THE HOUSE OF REPRESENTATIVES

July 16, 2020
Mr. Nadler (for himself, Ms. Lofgren, Mr. Cárdenas, Mr. Correa, Ms. Dean, Mrs. Demings, Mr. Deutch, Ms. Garcia of Texas, Mrs. Hayes, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Ted Lieu of California, Ms. Norton, Mr. Panetta, Mr. Raskin, Ms. Scanlon, Mr. Vargas, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require the Director of U.S. Immigration and Customs Enforcement to ensure that foreign nationals test negative for SARS–CoV–2 before repatriation or removal, and for other purposes.


1.Short titleThis Act may be cited as the Coronavirus Containment Act of 2020. 2.FindingsCongress finds the following:
(1)U.S. Immigration and Customs Enforcement repatriated or attempted to repatriate dozens of foreign nationals who tested positive for SARS–CoV–2 prior to departure from the United States or upon arrival in their country of destination. (2)Haiti is one of the most vulnerable nations in the world to SARS–CoV–2 with only a few dozen ventilators for 11 million people. Yet, in April 2020, multiple individuals who were repatriated or otherwise removed to Haiti on a single flight tested positive for SARS–CoV–2 upon their arrival. In May, U.S. Immigration and Customs Enforcement planned to repatriate more than 100 individuals to Haiti, including individuals known to have COVID–19, but abandoned these plans after media scrutiny and pressure from the Haitian government. 
(3)As of mid-May 2020, more than 100 individuals have tested positive for SARS–CoV–2 upon arrival in Guatemala, prompting Guatemala to suspend repatriation flights from the United States on several occasions. (4)U.S. Immigration and Customs Enforcement’s patchwork approach to the screening and testing of deportees prior to repatriation has failed, leading to the removal of dozens of individuals infected with SARS–CoV–2 to countries with overtaxed healthcare infrastructures, furthering the global spread of the disease.
3.Testing before repatriation or removal
(a)In generalDuring the period described in subsection (c), the Director of U.S. Immigration and Customs Enforcement shall, prior to the repatriation or removal of any individual— (1)conduct a viral test to determine if such an individual is infected with SARS–CoV–2; and
(2)engage with the receiving country to ensure, subject to subsection (b), that such an individual can be safely removed or otherwise repatriated.  (b)Limitation on repatriation or removalIn the case that an individual tested under subsection (a)(1) tests positive for SARS–CoV–2, such individual may not be removed or otherwise repatriated until such individual—
(1)exhibits no symptoms of COVID–19 for at least 10 days; and (2)is administered 2 additional viral tests more than 24 hours apart and tests negative for SARS–CoV–2 each time such a viral test is administered.
(c)Period describedThe period described in this section is the period beginning on the date of the enactment of this Act and ending 180 days after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 is terminated. 4.Reporting requirementsNot later than 60 days after the date of the enactment of this Act, the Director of U.S. Immigration and Customs Enforcement shall publish on its public website, and update on a weekly basis, information related to testing of individuals it intends to remove or repatriate. Such information shall be delineated by facility and shall include—
(1)the number of removals and repatriations, delineated by country of origin; (2)the results of the viral tests administered to individuals U.S. Immigration and Customs Enforcement intends to remove or repatriate; and
(3)in the case of individuals U.S. Immigration and Customs Enforcement intends to remove or repatriate who test positive for SARS–CoV–2, the average length of stay in detention for such individuals. 5.DefinitionsIn this Act:
(1)Symptoms of COVID–19The term symptoms of COVID–19 includes— (A)fever or chills;
(B)cough; (C)shortness of breath or difficulty breathing;
(D)fatigue; (E)muscle or body aches;
(F)headaches; (G)new loss of taste or smell;
(H)sore throat; (I)congestion or runny nose;
(J)nausea or vomiting; (K)diarrhea; or
(L)any other symptom that the Director of the Centers for Disease Control and Prevention determines to be a symptom of COVID–19. (2)Viral testThe term viral test means a diagnostic test with respect to SARS–CoV–2 that is approved, cleared, or authorized under section 510(k), 513, 515 or 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k), 360c, 360e, or 360bbb–3).

